Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19     PageID.23    Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

LUXURY LIMOUSINE, INC.,

                  Plaintiff,            Case No.: 2:19-cv-10893
                                        Hon.: George Caram Steeh
v                                       Magistrate: Stephanie Dawkins Davis

NATIONAL INDEMNITY
COMPANY,

                  Defendant.
                                                                                /

MARK L. MENCZER (P43802)                KURT D. MEYER (P38205)
Attorney for Plaintiff                  GREGORY AND MEYER, P.C.
6304 Orchard Lake Rd.                   Attorneys for Defendant
West Bloomfield, MI 48322               340 E. Big Beaver Road, Ste. 520
248-354-9000/248-354-9775 - Fax         Troy, MI 48083
mark@menczerlaw.com                     (248) 689-3920/(248) 689-4560 – Fax
                                        kmeyer@gregorylaw.com
M. MICHAEL KOROI (P44470)
Co-Counsel for Plaintiff
150 North Main Street
Plymouth, MI 48170-1236
(734) 459-4040/(734)454-4814 - Fax
mmkoroi@sbcglobal.net
                                                                                /

    DEFENDANT NATIONAL INDEMNITY COMPANY’S ANSWER TO
           COMPLAINT AND AFFIRMATIVE DEFENSES

      NOW COMES Defendant, National Indemnity Company (“National

Indemnity”), by and through its attorneys, Gregory and Meyer, P.C., and for its

Answer to Complaint and Affirmative Defenses states the following:
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19         PageID.24    Page 2 of 13




      1.     Defendant, National Indemnity neither admits nor denies the

allegations of paragraph 1 for the reason that it is without sufficient information or

knowledge to form a belief as to the truth or falsity of this allegation, thereby

leaving Plaintiffs to their proofs.

      2.     Defendant National Indemnity admits that it is domiciled in the State

of Nebraska with its headquarters located in the city of Omaha, Nebraska, a

registered office in the city of East Lansing, Michigan and is licensed and conducts

insurance business in the state of Michigan, including the county of Wayne.

      3.     Defendant, National Indemnity admits that it issued a Commercial

Insurance Policy, Policy No. 70 APS 079206 (“Policy”), that included Business

Auto Coverage and identified Luxury Limousine, Inc. as the named insured with

respect to the motor vehicles listed on the Schedule of Covered Autos in the

Policy. National Indemnity further states that the Policy is the best evidence of its

terms, conditions, provisions, exclusions, and limitations, which are expressly pled

as if copied herein.

      4.     Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 4 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies the allegation in paragraph 4.




                                          2
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19         PageID.25    Page 3 of 13




       5.     Defendant National Indemnity neither admits nor denies the

allegations of paragraph 5 for the reason that it is without sufficient information or

knowledge to form a belief as to the truth or falsity of this allegation, thereby

leaving Plaintiff to its proofs.

       6.     Defendant National Indemnity neither admits nor denies the

allegations of paragraph 6 for the reason that it is without sufficient information or

knowledge to form a belief as to the truth or falsity of this allegation, thereby

leaving Plaintiff to its proofs.

       7.     Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 7 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity admits that the five vehicles are in need of repairs/replacement but

denies that the repairs/replacement are covered under the Policy.

       8.     Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 8 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies the allegation in paragraph 8.

       9.     Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 9 for the reason that it is a legal conclusion. To the




                                          3
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19         PageID.26    Page 4 of 13




extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies the allegation in paragraph 9.

      10.    Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 10 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies Plaintiff is entitled to any damages from National Indemnity. In

further answer, Defendant prays this Honorable Court enter judgment of no cause

of action against Plaintiff and award Defendant its costs and attorney fees so

wrongfully incurred in defending this action.

      11.    Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 11 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies the allegation in paragraph 11.

      12.    Defendant National Indemnity asserts it has no obligation to respond

to the allegation in paragraph 12 for the reason that it is a legal conclusion. To the

extent that Defendant is obligated to respond to the allegation, Defendant National

Indemnity denies the allegation in paragraph 12.

      WHEREFORE, the Defendant National Indemnity prays this Honorable

Court enter judgment of no cause of action against Plaintiff and award Defendant

its costs and attorney fees so wrongfully incurred in defending this action.



                                          4
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19           PageID.27    Page 5 of 13




                   AFFIRMATIVE AND/OR SPECIAL DEFENSES

      NOW COMES Defendant, National Indemnity Company (“National

Indemnity”), by and through its attorneys, Gregory and Meyer, P.C., and states for

its Affirmative and/or Special Defenses as follows:

      1.      Plaintiff fails to state a claim on which relief can be granted.

      2.      Defendant National Indemnity has not breached its contract of

insurance.

      3.      Plaintiff failed to supply satisfactory proof of loss, the losses and

claims asserted are not covered by the policy sued upon and, therefore, there was

no violation of the Michigan Uniform Trade Practices Act as alleged.

      4.      Any award of interest under the Michigan Uniform Trade Practices

Act is to be set off against any other award of interest as provided by the Act.

      5.      Plaintiff’s Complaint should be dismissed to the extent it concerns or

relates to any alleged damages or losses that took place outside of the Policy

period.

      6.      Plaintiff is bound by all of the terms, conditions, limitations and

exclusions contained within the Policy. The Policy contains the following

provisions:

      SECTION IV – BUSINESS AUTO CONDITIONS

      The following conditions apply in addition to the Common Policy
      Conditions:

                                            5
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19     PageID.28    Page 6 of 13




     A.    Loss Conditions

                                   *       *    *

           2.    Duties In The Event Of Accident, Claim, Suit or Loss

                 We have no duty to provide coverage under this policy
                 unless there has been full compliance with the following
                 duties:

                 a.    In the event of "accident", claim, "suit" or "loss",
                       you must give us or our authorized representative
                       prompt notice of the "accident" or "loss". Include:

                       (1)   How, when and where the "accident" or
                             "loss" occurred;

                       (2)   The "insured's" name and address; and

                       (3)   To the extent possible, the names and
                             addresses of any injured persons and
                             witnesses.

                 b.    Additionally, you and any other involved "insured"
                       must:

                                   *       *    *

                       (3)   Cooperate with us in the investigation or
                             settlement of the claim or defense against
                             the "suit".

                                   *       *    *

                 c.    If there is "loss" to a covered "auto" or its
                       equipment you must also do the following:

                       (1)   Promptly notify the police if the covered
                             "auto" or any of its equipment is stolen.

                                       6
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19        PageID.29    Page 7 of 13




                          (2)   Take all reasonable steps to protect the
                                covered "auto" from further damage. Also
                                keep a record of your expenses for
                                consideration in the settlement of the claim.

                          (3)   Permit us to inspect the covered "auto" and
                                records proving the "loss" before its repair
                                or disposition.

                          (4)   Agree to examinations under oath at our
                                request and give us a signed statement of
                                your answers.

      Plaintiff has breached the terms and conditions of the Policy by, including

but not limited to, failing to cooperate with National Indemnity in the investigation

of the claim, failing to provide requested documentation and failing to agree to

appear for an examination under oath and, therefore, Plaintiff’s claims are barred.

      7.     Plaintiff is bound by all of the terms, conditions, limitations and

exclusions contained within the Policy. The Policy contains the following

provision:

      3.     Legal Action Against Us

             No one may bring a legal action against us under this coverage
             form until:

             a.    There has been full compliance with all the terms of this
                   coverage form; and ….

      Plaintiff has commenced legal action before fully complying with all of the

terms of the Policy, including but not limited to, Plaintiff’s failure to comply with

all of the terms of the Coverage Form by failing to cooperate with National

                                         7
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19        PageID.30   Page 8 of 13




Indemnity’s investigation of the claim. Plaintiff’s breach of this condition bars

coverage under the Policy and, therefore, Plaintiff is barred from bringing legal

action against National Indemnity pursuant to the provision referenced above.

      8.     Plaintiff is bound by all of the terms, conditions, limitations and

exclusions contained within the Policy. The Policy contains the following

provision:

      7.     Policy Period, Coverage Territory

             Under this coverage form, we cover “accidents” and “losses”
             occurring:

             a.    During the policy period shown in the Declarations; and

             b.    Within the coverage territory.

      Upon information and belief Plaintiff’s alleged loss was not sustained by

direct or accidental loss or damage occurring during the policy period shown in the

Policy’s Declarations and is therefore not covered by the Policy.

      9.     Plaintiff is bound by all of the terms, conditions, limitations and

exclusions contained within the Policy. The Policy contains a Michigan Changes

Endorsement that modifies the Policy which Plaintiff violated by misrepresenting

and/or concealing material facts as to the circumstances of the loss, the condition

of the vehicle, the cause of loss, the amount of loss, among and other matters, with

the intent to mislead and deceive Defendant. The condition reads:




                                         8
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19          PageID.31   Page 9 of 13




      3.    The Concealment, Misrepresentation Or Fraud Condition is
            replaced by the following:

            Concealment, Misrepresentation Or Fraud

            We do not provide coverage in any case of fraud by you at any
            time as it relates to this Coverage Form. We also do not provide
            coverage if you or any other “insured”, at any time,
            intentionally conceals or misrepresents a material fact
            concerning:

            a.     This Coverage Form;

            b.     The covered "auto";

            c.     Your interest in the covered "auto"; or

            d.     A claim under this Coverage Form.

      10.   The claimed losses and damages are excluded, in whole or in part,

pursuant to the following policy exclusions:

            B.     Exclusions

                   1.    We will not pay for "loss" caused by or resulting
                         from any of the following. Such "loss" is excluded
                         regardless of any other cause or event that
                         contributes concurrently or in any sequence to the
                         "loss".

                         *      *     *        *

                   3.    We will not pay for "loss" due and confined to:

                         a.     Wear and tear, freezing, mechanical or
                                electrical breakdown.

                         b.     Blowouts, punctures or other road damage
                                to tires.

                                          9
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19       PageID.32   Page 10 of 13




                          This exclusion does not apply to such "loss"
                          resulting from the total theft of a covered "auto".

      11.    The policy contains the following endorsement which limits

Defendant’s liability as follows:

                          STATED AMOUNT INSURANCE

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
      IT CAREFULLY:

      This endorsement modifies insurance provided under the following:

             TRUCKERS COVERAGE FORM
             BUSINESS AUTO COVERAGE FORM

      This endorsement changes the policy effective on the inception date of the
      policy unless another date is indicated below, and applies only to those
      vehicles and coverages indicated below or as may be subsequently added to
      the policy by endorsement and for which physical damage coverage is
      afforded and for which a limit of liability is indicated Vehicle numbers refer
      to the vehicle number and corresponding vehicle described in the schedule
      of automobiles attached to this policy.

      VEHICLE NUMBER LIMIT OF LIABILITY DEDUCTIBLE COVERAGE
      See M-5171
      (06/2004)

      For a covered auto described in this endorsement:
      BUSINESS AUTO COVERAGE FORM- SECTION Ill - PHYSICAL
      DAMAGE COVERAGE - SUBSECTION C - LIMIT OF
      INSURANCE and SUBSECTION D - DEDUCTIBLE or
      TRUCKERS COVERAGE FORM- SECTION IV - PHYSICAL
      DAMAGE SUBSECTION C - LIMITS OF INSURANCE and
      SUBSECTION D - DEDUCTIBLE are changed to read:

      C. - Limit of Insurance


                                        10
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19         PageID.33   Page 11 of 13




      1.    The most we will pay for "loss" in any one "accident" is the
            lesser of:
            a.    The limit of liability shown in the schedule of this
                  endorsement for the involved "auto", or

            b.    The actual cash value of the damaged or stolen "auto" as
                  of the time of the "loss", or

            c.    The cost of repairing or replacing the damaged or stolen
                  "auto" with another of like kind or quality, less the
                  applicable deductible.

      2.    An adjustment for depreciation and physical condition will be
            made in determining actual cash value in the event of a total
            "loss".

      3.    If a repair or replacement results in better than like kind or
            quality, we will not pay for the amount of the betterment.

      D. - Deductible
      For each covered "auto", our obligation to pay for, repair, return or
      replace the damaged or stolen auto will be reduced by the applicable
      deductible shown in this endorsement.

                         *      *      *        *
      12.   Plaintiff has failed to mitigate its damages.

      13.   Any alleged damages sustained by Plaintiff was not actually or

proximately caused by nor did they proximately result from or result naturally and

directly from any act or omission on the part of National Indemnity and were not

within the contemplation of the parties at the time the contract of insurance was

formed.




                                           11
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19       PageID.34   Page 12 of 13




      14.   Plaintiff may have other insurance which covers all or some of the

claimed losses and damages.       To the extent such coverage exists, National

Indemnity claims a right of settlement and/or contribution.

      15.   National Indemnity reserves its right to amend these Affirmative

and/or Special Defenses throughout the course of discovery and prior to Trial.

                                          Respectfully submitted,


                                          /s/ Kurt D Meyer
                                          KURT D MEYER
                                          GREGORY AND MEYER, P.C.
                                          Attorneys for Defendant
                                          340 E. Big Beaver, Ste. 520
                                          Troy, MI 48083
                                          (248) 689-3920
                                          P38205
                                          kmeyer@gregorylaw.com
Dated: April 3, 2019




                                        12
Case 2:19-cv-10893-GCS-SDD ECF No. 2 filed 04/03/19      PageID.35   Page 13 of 13




                        CERTIFICATE OF SERVICE


      The undersigned certifies that on April 3, 2019, a copy of the foregoing was

filed with the Clerk of the Court and served upon Mark L. Menczer, Esq. and M.

Michael Koroi, Esq. via electronic mail through the ECF System.



MARK L. MENCZER                             M. MICHAEL KOROI
Attorney for Plaintiff                      Co-Counsel for Plaintiff
6304 Orchard Lake Rd.                       150 North Main Street
West Bloomfield, MI 48322                   Plymouth, MI 48170-1236
248-354-9000/248-354-9775 - Fax             (734) 459-4040/(734)454-4814 - Fax
mark@menczerlaw.com                         mmkoroi@sbcglobal.net
P43802                                      P44470


                                        By: /s/ Kurt D Meyer
                                           KURT D MEYER
                                           GREGORY AND MEYER, P.C.
                                           Attorneys for Defendant National
                                           Indemnity Company
                                           340 E. Big Beaver, Ste. 520
                                           Troy, MI 48083
                                           (248) 689-3920
                                           kmeyer@gregorylaw.com
                                           P38205




                                       13
